Citation Nr: 0619832	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-24 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Portland, Oregon



THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred in connection with dental services 
rendered by Todd A. Schock, M.D., D.M.D., on June 26, 2003.



REPRESENTATION

Appellant represented by:	Foster A. Glass, Attorney at 
Law



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

According to the VAMC, the appellant served on active duty 
from November 1971 to November 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2003 and January 2004 decisions by the 
agency of original jurisdiction.

In March 2006, the appellant was notified of the time and 
place of a Board hearing he had requested in connection with 
the present appeal.  See 38 C.F.R. § 20.704(b) (2005).  He 
failed to report, however, and no request for postponement 
was ever received.  Accordingly, the Board will process his 
appeal as though the request for hearing had been withdrawn.  
Id; § 20.704(d).

During the course of this appeal, the appellant's 
representative advanced argument to the effect that no action 
had been taken on a notice of disagreement (NOD) filed in 
connection with a May 2003 VA denial of the appellant's 
application for dental services.  The representative also 
argued that no action had been taken on a May 2003 request 
for correction of certain medical records.  Further, the 
representative indicated that the appellant wished to appeal 
an April 2004 denial of a claim for payment or reimbursement 
of expenses incurred in connection with dental services 
rendered by a Kirk Kirchmeier, D.M.D.; that he wished to 
appeal a February 2004 denial pertaining to a request for 
psychological evaluation; and that he was seeking 
reimbursement for certain travel expenses in the amount of 
$98.  Presently, there is nothing in the record before the 
Board to show whether the VAMC has acted upon any of these 
matters.  Indeed, none of the documents cited by the 
appellant's representative in connection with these matters 
(applications, denial letters, NOD's, etc.) are in the record 
currently before the Board.  To the extent that any of these 
matters remain unresolved, they are referred to the VAMC for 
appropriate action.




FINDINGS OF FACT

1.  The appellant incurred unauthorized medical expenses in 
connection with dental services rendered by Todd A. Schock, 
M.D., D.M.D., on June 26, 2003.

2.  The services in question were not rendered in a medical 
emergency of such nature that delay would have been, or that 
a prudent layperson reasonably expected would have been, 
hazardous to life or health.


CONCLUSION OF LAW

The criteria for VA payment or reimbursement of unauthorized 
medical expenses, incurred in connection with dental services 
received on June 26, 2003, have not been met.  38 U.S.C.A. 
§§ 1725, 1728, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 17.1002, 17.120 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks payment or reimbursement of medical 
expenses incurred in connection with dental services rendered 
by Todd A. Schock, M.D., D.M.D., on June 26, 2003.  The 
appellant does not allege that VA authorized the services in 
question.  Rather, in his NOD, dated in June 2004, he says 
that he went to Dr. Schock to obtain a "second opinion."  
He says that his actions were "authorized" by the law 
regarding informed consent-inasmuch as he had a statutory 
right to be informed on all treatment options-and that VA 
should pay for the services rendered.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).  Ordinarily, notice 
of these matters must be provided to the claimant prior to 
the initial unfavorable decision by the agency of original 
jurisdiction.  See, e.g., Dingess v. Nicholson, 19 Vet. App. 
473 (2006)

In the present case, the Board finds that VA has satisfied 
its duty to notify.  In July 2004, the VAMC provided the 
appellant a statement of the case (SOC) wherein it informed 
him, in pertinent part, that his claim could not be granted 
in the absence of evidence showing that the services in 
question were rendered in a medical emergency.  Subsequently, 
in May 2005, the VAMC sent him a letter that notified him of 
his and VA's respective duties for obtaining information and 
evidence, and asked him to provide copies of any relevant 
evidence he had in his possession.

The Board acknowledges that the required notice was not 
provided to the appellant until after his claim was initially 
adjudicated.  However, as noted above, the appellant has been 
provided with notice that is in compliance with the content 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  He has been afforded ample opportunity to 
respond to the notice, to submit evidence and argument, and 
to otherwise participate effectively in the processing of his 
appeal.  In addition, his claim has since been re-adjudicated 
in a supplemental SOC.  See, e.g., Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  No further corrective action is 
necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The record contains all of the 
information necessary to a proper adjudication of the 
appellant's appeal.  No additional development is required.

II.  The Merits of the Veteran's Claim

Under the law, a claimant can obtain payment or reimbursement 
of unauthorized medical expenses only if, among other things, 
the services were rendered in a medical emergency of such 
nature that delay would have been (or that a prudent 
layperson reasonably expected would have been) hazardous to 
life or health.  38 U.S.C.A. §§ 1725(f)(1)(B), 1728(a)(1) 
(West 2002); 38 C.F.R. §§ 17.1002(b), 17.120(b) (2005).

Here, the record shows that the services in question were not 
rendered in such an emergency.  A "Dental Claim Form" from 
Dr. Schock's office, dated in June 2003, clearly shows that 
the services the appellant received on June 26, 2003 were not 
the result of occupational illness or injury, and not the 
result of an automobile or other accident.  Further, in his 
NOD, the appellant explicitly indicated that his purpose in 
seeing Dr. Schock was to obtain "a second opinion."  In 
short, there is absolutely no suggestion on the current 
record that the services Dr. Schock provided were in any way 
emergent.  The weight of the evidence is therefore against 
the appellant's claim.

The Board has considered the appellant's argument to the 
effect that VA should pay for the services rendered under the 
law pertaining to informed consent.  In this regard, the 
Board notes only that it has reviewed the pertinent law, 
38 U.S.C.A. § 7331 and 38 C.F.R. § 17.32, and finds nothing 
in those provisions that would require VA to pay for a 
"second opinion" absent prior authorization and/or emergent 
circumstances.  The appeal must be denied.


ORDER

The appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


